DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on June 27, 2022.  

Claims 1, 3-10, and 12-22 are currently pending, of which, claims 1, 3, 6, 10, 12, 15, 19 were amended, claims 21-22 were newly added, and claims 2 and 11 were cancelled. 

Claims 1, 3-10, 12-18, and 21-22 were allowed and amended claims 19-20 were rejected as below. 


Claim Rejections - 35 USC §103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martini in US Publication No. 2014/0317295 A1, hereinafter referred to as Martini, in view of Hou et al. in US Patent No. 6,324,184 B1, hereinafter referred to as Hou, and further in view of Samuels et al. in US Publication No. 2014/0173127 A1, hereinafter referred to as Samuels.

		
	Regarding claim 19, Martini discloses a method, comprising:  
          	receiving, during determination of bandwidth allocation across multiple terminal groups (TGs) of a shared access broadband network (determining maximum bandwidth for restricted/ modified bandwidth group including users having multiple terminals {laptop, mobile terminals , e.g., terminal group, sharing bandwidth in broadband network {WCDMA}, para.18, 33, and 72),  wherein the 

TGs includes the first TG, and each TG of the TGs includes a plurality of terminals that are logically grouped together and physically separated from each other across multiple spot beams (each terminal group includes personal computer, mobile communications devices, [para.45] and network includes a plurality of terminal groups [para.19]). 
	Martini does not disclose receiving an original information rate of the first TG; which is known in the art and commonly applied in communications field for bandwidth allocation, as suggested in Hou’s disclosure as below.
	Hou, from the same field of endeavor, teaches an original information rate of each of the TGs include a plurality of satellite terminals (bandwidth consumed by user and B(i) is bandwidth allocated for user, [col.9, lines 45-60] in satellite network [col.3, lines 20- 31]); which would be obvious to receive an original information rate of each of the TGs; thus facilitating the allocation of bandwidth that is suitable for each TG.
 	Martini in view of Hou do not disclose determining, for at least a first TG, a ratio of measured information rate prior to compression and measured information rate after compression, and applying the ratio to the original information rate of each of the TGs to convert the original information rate of the first TG to a carried information rate for each of the TGs; which are known in the art and commonly applied in communications field for bandwidth allocation, as suggested in Samuel’s disclosure as below.
		Samuel, from the same field of endeavor, teaches:
		 determining, for at least a first TG, a ratio of measured information rate prior to compression and measured information rate after compression (determining compression ratio value of amount of data, information rate, to be sent, para.8); and 
		applying the ratio to the original information rate of each of the TGs to convert the original information rate of each of the TGs to a carried information rate for each of the TGs (performing a compression of a plurality of compressed data packets, e.g. transmitted at specified rate, with a compression ratio, para.95).
	assigning bandwidth to the first TG in the shared access broadband network based on the carried information rate of the first TG (allocating/ establishing bandwidth in response to received information from compression engine [para.260] that stores a compression ratio of each individual compressed packet of a plurality of packets [para.225]).
		Therefore, it would be obvious to one of ordinary skill in the art at the time before the claimed invention was filed to compress the original information rate of the TGs by applying a compression ratio and then assign bandwidth to the TG based on carried information rate of the TG; thus improving data flows control of compressed information rate while maximizing the utilization of the network available resources. 


		Regarding claim 20, Martini in view of Hou, and Samuels disclose wherein the measured information rate prior to compression and
	the measured information rate after compression (performing a compression of a plurality of compressed data packets, e.g. transmitted at specified rate, with a compression ratio, see para.95 in Samuel) are accumulated information rates associated with a plurality of user applications involving transmission and reception of data packets over the shared access broadband network (determining maximum combined bandwidth usage of all users in restricted bandwidth group, see para.18 in Martini).
		Therefore, it would be obvious that accumulated information rates associated with a plurality of user applications involving transmission and reception of data packets over the shared access broadband network are compressed; thus improving data flows control of compressed information rates that are accumulated from a plurality of user applications - while maximizing the utilization of the network available resources. 

	
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465